Citation Nr: 0712842	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-37 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a status post right knee injury, posterior horn of the 
medial meniscus tear, with a healed medial collateral 
ligament injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965, and subsequently had periods of active duty for 
training and inactive duty training as a member of the Army 
National Guard.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which granted service 
connection for a status post right knee injury, posterior 
horn of the medial meniscus tear, with a healed medial 
collateral ligament injury and assigned a 10 percent 
evaluation effective July 9, 2003.  


FINDING OF FACT

The veteran has 0 to 140 degrees range of motion in the right 
knee, posteromedial joint line tenderness, and pain; the knee 
is stable with 5/5 strength. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
status post right knee injury, posterior horn of the medial 
meniscus tear, with a healed medial collateral ligament 
injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 38 C.F.R. § 4.71a, 
Diagnostic Code 5256-5261 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
that regard, the October 2003 letter addressed the veteran's 
original application for service connection.  In February 
2004, the RO awarded service connection for the veteran's 
status post right knee injury and assigned a 10 evaluation, 
effective July 9, 2003.  Therefore, the October 2003 letter 
served its purpose in providing VCAA notice and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's current appeal is for a higher initial 
evaluation for his service connected right knee.  The RO 
issued a statement of the case in August 2004, providing the 
veteran with pertinent criteria for establishing a higher 
initial rating.  Thus, the Board finds that VA complied with 
the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), 
and 38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records, VA treatment records, 
and a VA examination have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

The veteran has been assigned a 10 percent evaluation under 
Diagnostic Code 5260.  
Limitation of motion for the knees and legs in this case can 
be rated under Diagnostic Codes 5256-5261.  See 38 C.F.R. § 
4.71a (2006).  

Other impairment of the knee is assigned a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability; a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability; and a 10 percent 
evaluation for slight recurrent subluxation or lateral 
instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

Limitation of flexion of the leg warrants a 30 percent 
evaluation where flexion is limited to 15 percent; a 20 
percent evaluation where flexion is limited to 30 degrees; a 
10 percent evaluation where flexion is limited to 45 degrees; 
and a 0 percent evaluation where flexion is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2006).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2006).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  

During a February 2004 VA examination, the veteran denied 
having effusion, giving way of the knee, locking, and 
instability.  He could walk approximately one and one-half 
miles a day but had pain at the end of this.  He did not use 
any assistive devices to walk.  On physical examination, the 
knee was stable to anterior and posterior varus and valgus 
stresses.  The veteran had 0 to 140 degrees range of motion.  
He had posteromedial joint line tenderness.  He had pain with 
medial McMurray's examination, but no audible click.  There 
was no effusion in the knee and no crepitus with range of 
motion of the knee.  The veteran had a negative patellar 
grind test, negative apprehension test, and he had 5/5 
strength of knee flexion and extension.  An x-ray of the 
right knee was within normal limits.

The VA examiner noted that an April 2003 MRI revealed some 
edema at the proximal aspect of the medial collateral 
ligament, suggestive of a strain of the medial collateral 
ligament.  There was also a grade 2 signal change in the 
posterior horn of the medial meniscus, likely suggesting a 
tear of the posterior horn of the medial meniscus.  The VA 
examiner assessed the veteran with a status post right knee 
injury with medial collateral ligament injury, now healed, 
also with posterior horn of the medial meniscus tear which 
was causing his current symptoms.  

The veteran's February 2004 VA examination shows that he was 
able to extend to 0 degrees and flex to 140 degrees.  The 
veteran is not shown to have flexion limited to 45 degrees, 
or extension is limited to 10 degrees to warrant compensable 
evaluations under Diagnostic Codes 5260 or 5261 based on 
limitation of motion alone.  The veteran's VA examination, 
however, reflects posteromedial joint line tenderness and 
pain with medial McMurray's examination.  Thus, with 
consideration of functional loss due to pain, the Board finds 
that the veteran was correctly assigned a 10 percent 
evaluation under Diagnostic Code 5260.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

During the February 2004 VA examination, the veteran denied 
having instability in the knee.  On physical examination, his 
knee was stable to anterior and posterior varus and valgus 
stresses.  Medical evidence does not reflect recurrent 
subluxation or lateral instability to warrant a separate 
evaluation under Diagnostic Code 5257.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2006).

The veteran is not shown to have favorable or unfavorable 
ankylosis of the knee, dislocated semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint, and was not shown to have had removal of symptomatic 
semilunar cartilage to warrant a higher or separate 
evaluation under Diagnostic Codes 5256, 5258, and 5259.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, and 5259 
(2006).  Further, there is no current x-ray evidence of 
arthritis of the right knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2006).  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

C.  Conclusion

The preponderance of the evidence is against the claim for a 
higher evaluation for the veteran's a status post right knee 
injury, posterior horn of the medial meniscus tear, with a 
healed medial collateral ligament injury.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.




ORDER

An initial evaluation for a status post right knee injury, 
posterior horn of the medial meniscus tear, with a healed 
medial collateral ligament injury, in excess of 10 percent is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


